Stark App. No. 2003CA00102, 2003-Ohio-4383. This cause is pending before the court on the *1463certification of a conflict by the Court of Appeals for Stark County. On February 18, 2004, a notice of certified conflict was filed from the same court of appeals order as the notice filed in this case and was assigned case No. 2004-0344. Accordingly,
IT IS ORDERED by the court, sua sponte, that a copy of the court of appeals order certifying a conflict filed in case No. 2004-0334 be deemed filed as a second notice of certified conflict in this case.
IT IS FURTHER ORDERED that Regent Insurance Company and Federal Insurance Company both proceed as appellants herein.